DETAILED ACTION
This is non-final office action on the merits in response to the application filed on 12/30/2021.
Claim 1-19 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 35 USC § 103:
The applicant asserts that Rose does not teach location information of payment acceptance device is “determined when a transaction associated with a transaction request is initiated” on page 9-10 of remark filed on 12/30/2021. The examiner respectfully disagrees. Malek already taught such feature (Merchant POT system 102 prepares a Bill containing the ….. location of transaction…. Authenticator 106 may stop Bills that are presented in association with incorrect locations (e.g. because Merchant POT system 102 registered with Authenticator 106 does not match the location in the Bill. Par. [0060]-[0061]). Malek clearly disclosed a “location of transaction” and such location information will be compared against the register POT location information when authorizing the bill of the transaction. It would be understood that the “location of transaction” is determined when the transaction request is initiated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 12, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 20150302409 A1; hereinafter, "Malek"), and further in view of Rose et al. (US 20100049615 A1; hereinafter, "Rose").
With respect to claim 1, 6 and 15:
Malek teaches:
at least one processor; and at least one memory in communication with the at least one processor, the at least one memory including computer program code, which when executed by the at least one processor, causes the facilitator module to. (It is understood that each of Merchant POT system 102, Payer device 104 and Authenticator 106 may comprise computing devices and/or systems comprising one or more programmable devices (e.g. processors, (microprocessors), programmable controllers, field-programmable gate arrays, etc.), memory, storage devices, communication sub-
receive, from a payment accepting device relating to a merchant, transaction request data corresponding to a transaction request, wherein the transaction request data comprises: merchant data identifying the payment acceptance device; and location information identifying a location of the payment acceptance device at which the transaction request is initiated is determined […] when a transaction associated with the transaction request is initiated. (Merchant POT system 102 prepares a Bill containing the Transaction Type, Merchant ID, Merchant POT ID, Payer ID 118 or SID, description of the charges and their amount, location of transaction. Merchant POT system 102 sends the Bill to the Authenticator 106 for further processing and authentication. Authenticator 106 may stop Bills that are presented in association with incorrect locations (e.g. because Merchant POT system 102 registered with Authenticator 106 does not match the location in the Bill. See at east Paragraph [0005] [0030] [0060] [0061][0064] [0070] and Fig. 7)
retrieve, from a database, a payment acceptance device identifier based on the merchant data, the payment acceptance device identifier identifying a location at which the payment acceptance device is registered; authenticate the payment acceptance device by comparing the location of the payment accepting device at which the transaction request is initiated and the location identified by the payment acceptance device identifier. (The Bill includes purchase information for the purchase transaction (e.g. amount to be paid etc.) optionally payment information such as payment instrument to be used to pay, Payer ID 118 or SID and location. Authenticator 106 checks the location of the transaction against the registered location of Merchant POT system 102. See at east Paragraph [0005] [0030] [0061] [0064] [0070] and Fig. 7)

Malek does not teach wherein the location of the payment acceptance device at which the transaction request is initiated is determined using a communication network used by the payment acceptance device, the communication network comprising a code division multiple access (CDMA) network or a global system for mobile communication (GSM) network. However, Rose teaches wherein the location of the payment acceptance device at which the transaction request is initiated is determined using a communication network used by the payment acceptance device, the communication network comprising a code division multiple access (CDMA) network or a global system for mobile communication (GSM) network. (The term "location" and "position" and "location-determinable" mean the physical and geographic location of a mobile wireless communications instrument and a vendor's point-of-sale device determined by any technique, technology, or system, or any combination of techniques, technologies, or systems, known or as yet unknown, for determining location parameters. Currently, such techniques and apparatus used for various wireless communication networks such as an SPS system in combination with a wireless wide area network (WWAN), a wireless local area network (WLAN), a wireless personal area network (WPAN), and so on. The term "network" and "system" are often used interchangeably. A WWAN may be a Code Division 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Malek with the feature of determining POS device using CDMA as taught by Rose to improve transaction security by accurately determining location of POS terminal. 
Claim 6, a method with the same scope of claim 1, is rejected.
Claim 15, a non-transitory computer-readable storage medium with the same scope of claim 1, is rejected.
With respect to claim 2 and 7:
Malek further teaches wherein the transaction associated with the transaction request is permitted if the location of the payment accepting device at which the transaction request is initiated matches the location identified by the payment acceptance device identifier. (The Bill includes purchase information for the purchase transaction (e.g. amount to be paid etc.) optionally payment information such as payment instrument to be used to pay, Payer ID 118 or SID and location. Authenticator 106 checks the location of the transaction against the registered location of Merchant POT system 102. If Merchant POT system 102 is authenticated and the Bill is validated, the Bill is sent over to the Payer device 104 for further processing including authorization in response to Payer 103. Otherwise, Merchant POT system 102 is notified that the Bill cannot be accepted as prepared. The Merchant, depending on its own 
Claim 7, a method with the same scope of claim 2, is rejected.
With respect to claim 3, 8-9 and 16:
Malek further teaches:
send, to a user device, a result of the comparison and the information relating to the merchant, the merchant data, the location information, or combinations thereof; and receive, from the user device, an approval to conduct the transaction associated with the transaction request in response to the result and the information relating to the merchant, the merchant data, the location information, or combinations thereof, wherein the transaction is conducted in response to receiving the approval. (receiving, from an apparatus for authenticating a financial transaction, at a communication device, a request to confirm financial information including location information related to the purchase transaction; and sending to the apparatus a confirmation for the financial transaction thereby to permit or deny further processing. Once the Bill is validated at Authenticator 106 and Merchant POT system 102 is verified, Authenticator 106 initiates a transaction and assigns a Transaction ID to it. Then, Authenticator 106 sends (flow 702) the Bill along with the Transaction ID to Payer device 104 for approval over a secure channel. See at east Paragraph [0010][0062])
Claim 3, a system with the same scope of claim 16, is rejected.
Claim 8, a method with the same scope of claim 16, is rejected.

With respect to claim 4 and 12:
Malek further teaches wherein the payment acceptance device identifier comprises information to identify the communication network. (The Bill issued by POT system 102 includes data to be verified by Authenticator 106, including Transaction Type (e.g. in-store or online). See at east Paragraph [0030])
Claim 12, a method with the same scope of claim 4, is rejected.
With respect to claim 5 and 14:
Malek further teaches wherein the payment acceptance device comprises a point-of-sale terminal. (POT systems include POS systems. See at east Paragraph [0016])
Claim 14, a method with the same scope of claim 5, is rejected.
With respect to claim 19:
Malek further teaches send a result of the comparison to the user device using a second communication network, wherein the first communication network and the second communication network are different; and receive, from the user device using the second communication network, an approval to conduct the transaction in response to the result, wherein the transaction is conducted in response to receiving the approval. (Payer device 104 is contacted by Authenticator 106 to authorize the payment of the Bill. Payer device 104 receives the Bill from Authenticator 106 over a secure channel, such as SSL, TLS or any other encrypted channel via network 108. Payer 103 verifies that the Bill contains a correct Amount, was issued by an authorized Merchant POT system and has occurred at a legitimate location. Payer 103 enters his/her personal credentials—which are explained later in this document to authorize .
Claim 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 20150302409 A1; hereinafter, "Malek"), and further in view of Rose et al. (US 20100049615 A1; hereinafter, "Rose") and Wolfond et al. (US 20140207682 A1; hereinafter, "Wolfond").
With respect to claim 10 and 17:
Malek in view of Rose does not teaches sending, to a third party authentication server, a result of the comparison; and receiving, from the third party authentication server, an approval to conduct the transaction associated with the transaction request in response to the result, wherein the transaction is conducted in response to receiving the approval. However, Wolfond teaches sending, to a third party authentication server, a result of the comparison; and receiving, from the third party authentication server, an approval to conduct the transaction in response to the result; wherein the transaction is conducted in response to receiving the approval. (Transaction server 120 may then process the transaction with a credit card issuer, such as issuer 190, using the transaction identifier to associate the payment amounts with the payment method details. See at east Paragraph [0098]). Wolfond discloses a merchant transaction system. It would have been obvious to one of ordinary still in the art to include in 
Claim 10, a method with the same scope of claim 17, is rejected.
Claim 11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 20150302409 A1; hereinafter, "Malek"), and further in view of Rose et al. (US 20100049615 A1; hereinafter, "Rose") and Chavarria et al. (US 20150134438 A1; hereinafter, "Chavarria") and Frader-Thompson et al. (US 20110061014 A1; hereinafter, "Frader-Thompson").
With respect to claim 11, 13 and 18:
Malek further teaches 
determine the payment acceptance device identifier at a time of installing the payment acceptance device […]; store the determined payment acceptance device identifier in the database. (The Merchant registers its Merchant POT system(s) with Authenticator 106. Note that the POT system 102 can be any in the form of software running on the Merchant device with connectivity to the Authenticator servers. Note that each Merchant can register multiple POT systems per location. When registering a POT system 102, the Merchant provides a location of the POT system 102 and proves its correctness to the Authenticator 106. At flow 302, upon registration with Authenticator 106, the Merchant and the Merchant POT systems (e.g. 102) are assigned a unique ID each. See at east Paragraph [0046]-[0047])

[…] based on a category of the merchant; wherein the category comprises an industry-type of the merchant. However, Chavarria teaches […] based on a category of the merchant; wherein the category comprises an industry-type of the merchant. (In some embodiments, a merchant category code (MCC) for the present transaction is also determined when the transaction is registered. See at east Paragraph [0025]). Chavarria discloses a merchant transaction system. It would have been obvious to one of ordinary still in the art to include in the system of Malek in view of Rose the ability as taught by Chavarria to improve functionality by determining merchant ID by category of merchant.

Malek in view of Rose and Chavarria does not teaches forward, to a server, a plurality of payment acceptance device identifiers stored in the database. However, Frader-Thompson teaches forward, to a server, a plurality of payment acceptance device identifiers stored in the database. (Moreover, all or a portion of the stored transaction data 508 can be uploaded to a server that is remote (e.g., remote server 512) from premises 110 by third communication component 402 via LAN 404 or WAN 406. See at east Paragraph [0079]). Frader-Thompson discloses an information management system. It would have been obvious to one of ordinary still in the art to include in the system of Malek in view of Rose and Chavarria the ability as taught by Frader-Thompson to improve data safety by keeping records at additional server as suggested by Frader-Thompson.
Claim 11 and 13, a method with the same scope of claim 18, is rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685